      Case 3:21-cv-01954-C Document 1 Filed 08/20/21                Page 1 of 4 PageID 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

CHERISH RODDEN,                                     §
    Plaintiff,                                      §
                                                    §
v.                                                  §
                                                    §                CIVIL ACTION NO. 21-1954
D & G TRUCKING COMPANY, INC.                        §
and JERMAINE E. FOWLER,                             §
individually,                                       §
       Defendants.                                  §



     DEFENDANT D & G TRUCKING COMPANY, INC’S NOTICE OF REMOVAL


TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COME D & G Trucking Company, Inc., Defendant herein, and files this Notice

of Removal, removing this case to federal court under 28 U.S.C. §§ 1332, 1441 and 1446, and

in support there of, would show as follows:

                                             A. Introduction

         1.     This lawsuit arises out of an alleged motor vehicle accident. The accident is

alleged to have occurred in Hunt County, Texas. (Plaintiff’s Original Petition, p. 2, §III.)

         2.     Plaintiff is a citizen of the State of Texas.

         3.     Plaintiff has named trucking company, D & G Trucking Company, Inc. as a

Defendant, which is not a Texas citizen. Plaintiff has named driver, Jermaine E. Fowler as a

Defendant, who is also not a Texas citizen.

         4.     Plaintiff’s pleadings state that she seeks relief over $1,000,000.00 in this case.

(Plaintiff’s Original Petition, p. 1, §I.)




                                                Page 1 of 4                 Defendant’s Notice of Removal
     Case 3:21-cv-01954-C Document 1 Filed 08/20/21                  Page 2 of 4 PageID 2



        5.     Thus, there is diversity of citizenship among the parties and Defendant D & G

Trucking Company, Inc. removes this case to federal court under 28 U.S.C. §§ 1332, 1441 and

1446.

                                     B. Basis for Removal

         6.    Removal is proper under 28 U.S.C. §§ 1332, 1441 and 1446 because there is

complete diversity of citizenship and the amount in controversy exceeds $75,000 and this

removal is filed within 30 days after the service on Defendant.

         7.    There is complete diversity of citizenship as follows:

               (a)     Plaintiff is a Texas citizen. See Freeman v. Northwest Acceptance Corp.,

        754 F.2d 553, 555-56 (5th Cir. 1985).

               (b)     Defendant D & G Trucking Company, Inc. is a corporation organized

        and exiting under the laws of the State of Tennessee, with its principal place of business

        in Puryear, Tennessee. Thus, it is a citizen of Tennessee and diverse from Plaintiff. See

        28 U.S.C. § 1332(a).

               (c)     Defendant Jermaine E. Fowler is an individual residing in Tennessee.

        Thus, Jermaine E. Fowler is a citizen of Tennessee and diverse from Plaintiff. See 28

        U.S.C. § 1332(a).

         8.    Plaintiff’s pleadings state that she seeks relief in excess of $1,000,000.

(Plaintiff’s Original Petition, p. 1, §I.) See S.W.S. Erectors Inc. v. Infax Inc., 72 F.3d 489, 492

(5th Cir. 1996) (removing defendant can rely on plaintiff’s statement of amount in

controversy); see also 28 U.S.C. § 1446(c).




                                              Page 2 of 4                   Defendant’s Notice of Removal
     Case 3:21-cv-01954-C Document 1 Filed 08/20/21                    Page 3 of 4 PageID 3



          9.     Defendant D & G Trucking Company, Inc.’s notice of removal is timely, as it is

filed within 30 days of its being served with a pleading stating a removable case. Alim v. KBR,

Inc., No. 13-11094, 2014 U.S. App. LEXIS 10508, at *4 (5th Cir. 2014) (unpub.) (30-day

deadline for removal runs from the defendant’s receipt of a pleading setting forth a removable

claim).

           10.   Copies of all pleadings, process, orders, and other filings in the state-court suit

will be submitted once received to support this notice as required by 28 U.S.C. §1446(a).

           11.   Venue is proper in this district under 28 U.S.C. §1441(a) because the state court

where the suit has been pending, the 196th Judicial District, is located in this district.

           12.   Defendant will promptly file a copy of this notice of removal with the clerk of

the state court where the suit has been pending.

                                         C. Jury Demand

           13.   Plaintiff has demanded a jury trial.

                                           D. Conclusion

           14.   There is complete diversity of citizenship and the amount in controversy

exceeds $75,000. Thus, there is diversity jurisdiction over this matter and removal is proper as

set forth herein.




                                               Page 3 of 4                     Defendant’s Notice of Removal
   Case 3:21-cv-01954-C Document 1 Filed 08/20/21              Page 4 of 4 PageID 4



                                         Respectfully submitted,

                                         NAMAN, HOWELL, SMITH & LEE, PLLC
                                         400 Austin Avenue, 8th Floor
                                         Waco, Texas 76703-1470
                                         254.755.4100 / Facsimile 254.754.6331


                                         BY:       /s/Jordan A. Mayfield
                                                   JORDAN A. MAYFIELD
                                                   State Bar No. 24037051
                                                   mayfield@namanhowell.com
                                                   JACQUELINE ALTMAN
                                                   State Bar No. 24087010
                                                   jaltman@namanhowell.com

                                         NAMAN, HOWELL, SMITH & LEE, PLLC
                                         1300 Summit Ave., Suite 700
                                         Fort Worth, Texas 76102
                                         (817) 509-2044 / Facsimile: (817) 509-2060

                                                   MICHAEL SHANE O’DELL
                                                   State Bar No. 24065835
                                                   sodell@namanhowell.com

                                         ATTORNEY FOR DEFENDANT
                                         D & G TRUCKING COMPANY, INC.




                             CERTIFICATE OF SERVICE

     I certify that on this the 20th day of August, 2021, a true and correct copy of the
foregoing has been served upon all counsel of record in this action, in accordance with the
Federal Rules of Civil Procedure by ECF Filing.


                                            /s/ Jordan A. Mayfield
                                            JORDAN A. MAYFIELD




                                         Page 4 of 4                  Defendant’s Notice of Removal
